DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US Patent Application Publication No. 2015/0191674 (hereinafter referred to as Goto) in view of Pinel et al., US Patent Application Publication No. 2011/0285124 (hereinafter referred to as Pinel).    

It is preferable that the contact surface of at least one member of the pin and the box which is provided with the lubricating coating be subjected to a surface treatment by blasting, pickling, a phosphate chemical conversion treatment, an oxalate chemical conversion treatment, a borate chemical conversion treatment, electroplating, impact plating, or a surface treatment method selected from two or more kinds thereof before forming the lubricating coating.  In addition, in a case where only the contact surface of one member of the pin and the box is provided with the lubricating coating, it is preferable that the contact surface of the other member of the pin and the box be 
Goto discloses a composition for forming a lubricating coating to the tubular threaded joint (discussed above) wherein the composition comprises:  thermoplastic resins, such as, polybutene (Para. [0083]), 2 to 30 mass% of a metal soap (as recited in claims 17-18) (Para. [0076]), 2 to 25 mass% of a wax (as recited in claims 17-18) (Para. [0074]-[0075]), 20 to 70 mass% of a basic metal salt of an aromatic organic acid (as recited in clams 17-18) (Para. [0058]-[0067]), 0.5 to 20 mass% of a lubricating powder, such as, graphite (as recited in claims 19-21) (Para. [0078]-[0080]), and a volatile organic solvent (as recited in claim 22) (Para. [0049]).     
Goto discloses all the limitations discussed above including polybutene, Goto does not, however, explicitly disclose polyisobutylene as recited in claim 17.
Pinel discloses a threaded element of a threaded tubular connection component comprising a composition wherein the composition has 8 wt% of a liquid polymer selected from the group including polybutene and polyisobutene (as recited in claims 17-18) (Para. [0049]-[0050], [0092], [0142] and [0159]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the liquid polymers of Pinel in the composition of Goto as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced viscometric properties (Para. [0142]).    

Conclusion
5.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771